MulRonet, J., concurring: I concur in the result but, because I have some doubts about what is said in the Opinion as to the limitation of the rulings relied upon by respondent (TJD. 2137,17 T.D. 48); G.C.M. 10486, XI-1 C.B. 14), I would prefer to rest the decision upon the ground that said rulings were unauthorized. I realize that administrative rulings, particularly those of long standing, should not be set aside if there is any reasonable basis for them. However, after careful study, I cannot find any support for these rulings. I do not think an ordinary salesman of goods or property, who derives his compensation by way of commission on sales to purchasers, can be said to receive a commission, or any taxable income, when he buys that which he has engaged to sell and remits the net amount (gross sales price minus commission) to his principal. This is the full force of our holding in Kenneth W. Daehler, 31 T.C. 722. A life insurance salesman is, I feel, no different from any other salesman of goods or property, or even of fire insurance contracts, or casualty insurance contracts. If the salesmen of property, or of insurance other than life, realize no taxable income when they buy on their own behalf, why should there be a different rule for life insurance salesmen ? I know of no reason to justify the distinction and would hold the rulings invalid. FisheR, J., agrees with this concurring opinion.